Citation Nr: 1548352	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  12-30 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right wrist disorder.


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to May 2010.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In September 2014, the Board remanded the case for further development.  The case has since been returned for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.



FINDING OF FACT

A current right wrist disability, diagnosed as status post ganglion cystectomy of the right wrist, is related to his military service.   


CONCLUSION OF LAW

A right wrist disability, diagnosed as status post ganglion cystectomy of the right wrist, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran has contended that he has a current right wrist disorder that was incurred as a result of the excision of a ganglion cyst in August 2007.  The central question in this case is whether the Veteran was serving on active duty in August 2007.

The evidence obtained from the Defense Personnel Records Information Retrieval System (DPRIS) included a DD Form 214 (DD-214) that showed the Veteran had active service from November 2007 to May 2010.  The DD-214 indicated that the Veteran had no previous active service, and it listed his last duty assignment as the 31st Logistics Readiness Squadron.  However, it also noted that the Veteran was a Uniformed Services University of Health Sciences (USUHS) medical student for two years and six months and that his military education included commissioned officer training in August 2003 and medical student orientation to aerospace medicine in August 2004.  

Further evidence obtained from DPRIS related to the Veteran's discharge was largely consistent with the Veteran's statement from his November 2010 claim.  On the claims form, the Veteran explained that he reported to commissioned officer training in August 2003; he served on active duty as a medical officer in Bethesda, Maryland; and, in November 2007, he transitioned from the Medical Corps to Logistics.  The evidence obtained from DPRIS showed that the Veteran attended medical school at USUHS in Bethesda, Maryland, from August 2003 to April 2007.  He was unable to pass his medical boards, so he was transferred to a logistics unit at Aviano Air Base in Italy to fulfill his USUHS contractual obligation.

As noted above, in September 2014, the Board remanded the case for further development, to include verifying the nature of any service performed by the Veteran in August 2007 and to secure any and all available service personnel and treatment records.  The Board directed that, if the development did not yield evidence detailing the nature of the Veteran's service in August 2007, then the RO should contact the Defense Finance and Accounting Service (DFAS) to secure pertinent information from the Veteran's pay record to determine whether he was paid for active duty in August 2007.  In compliance with the remand directives, the Veteran's leave and earning statement (LES) for the pay period from August 1, 2007, to August 31, 2007, was obtained; however, it did not explicitly verify the nature of his service during that time period.  

The Board notes that, according to the USUHS website, all medical students attending USUHS serve on active duty as Reserve commissioned officers in grade O-1 (i.e., Second Lieutenant in the Army or Air Force or Ensign in the Navy or Public Health Service) with full pay and allowances for that grade.  The Veteran's LES from August 2007 obtained from DFAS corresponds with this information and indicates that the Veteran was paid as an O-1 for this time period.  Therefore, the Board finds that the Veteran had active service from August 2003 to May 2010, as the Veteran has consistently reported throughout the appeal.

Next, the merits of the service connection claim can be considered.  Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The limited service treatment notes of record show that the Veteran underwent a right wrist ganglion cyst excision in August 2007, which is consistent with the Veteran's account.

During a February 2011 VA examination, the examiner diagnosed the Veteran as having status post ganglion cystectomy of the right wrist.  He specifically noted that the Veteran had residuals from the surgery.  The Veteran reported that he continued to have pain after the cyst was excised in August 2007.  Specifically, he indicated that he had pain while exercising, such as performing push-ups, and using a computer mouse.

Based on the evidence of record and the Veteran's statements, the Board concludes that service connection for a right wrist disability, diagnosed as status post ganglion cystectomy of the right wrist, is granted.




ORDER

Service connection for a right wrist disorder, diagnosed as status post ganglion cystectomy of the right wrist, is granted.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


